
	

113 HR 1771 : North Korea Sanctions Enforcement Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 1771
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To improve the enforcement of sanctions against the Government of North Korea, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the North Korea Sanctions Enforcement Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Investigations, prohibited conduct, and penalties
					Sec. 101. Statement of policy.
					Sec. 102. Investigations.
					Sec. 103. Briefing to Congress.
					Sec. 104. Prohibited conduct and mandatory and discretionary designation and sanctions authorities.
					Sec. 105. Forfeiture of property.
					Title II—Sanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit Activities
					Sec. 201. Determinations with respect to North Korea as a jurisdiction of primary money laundering
			 concern.
					Sec. 202. Ensuring the consistent enforcement of United Nations Security Council resolutions and
			 financial restrictions on North Korea.
					Sec. 203. Proliferation prevention sanctions.
					Sec. 204. Procurement sanctions.
					Sec. 205. Enhanced inspections authorities.
					Sec. 206. Travel sanctions.
					Sec. 207. Exemptions, waivers, and removals of designation.
					Sec. 208. Sense of Congress on enforcement of sanctions on North Korea.
					Title III—Promotion of human rights 
					Sec. 301. Information technology.
					Sec. 302. Report on North Korean prison camps.
					Sec. 303. Report on persons who are responsible for serious human rights abuses or censorship in
			 North Korea.
					Title IV—General authorities
					Sec. 401. Suspension of sanctions and other measures.
					Sec. 402. Termination of sanctions and other measures.
					Sec. 403. Regulations.
					Sec. 404. Effective date.
			2.FindingsCongress finds the following:
			(1)The Government of North Korea has repeatedly violated its commitments to the complete, verifiable,
			 irreversible dismantlement of its nuclear weapons programs, and has
			 willfully violated multiple United Nations Security Council resolutions
			 calling for it to cease its development, testing, and production of
			 weapons of mass destruction.
			(2)North Korea poses a grave risk for the proliferation of nuclear weapons and other weapons of mass
			 destruction.
			(3)The Government of North Korea has been implicated repeatedly in money laundering and illicit
			 activities, including prohibited arms sales, narcotics trafficking, the
			 counterfeiting of United States currency, and the counterfeiting of
			 intellectual property of United States persons.
			(4)The Government of North Korea has, both historically and recently, repeatedly sponsored acts of
			 international terrorism, including attempts to assassinate defectors and
			 human rights activists, repeated threats of violence against foreign
			 persons, leaders, newspapers, and cities, and the shipment of weapons to
			 terrorists.
			(5)North Korea has unilaterally withdrawn from the 1953 Armistice Agreement that ended the Korean War,
			 and committed provocations against South Korea in 2010 by sinking the
			 warship Cheonan and killing 46 of her crew, and by shelling Yeonpyeong
			 Island, killing four South Koreans.
			(6)North Korea maintains a system of brutal political prison camps that contain as many as 120,000
			 men, women, and children, who live in atrocious living conditions with
			 insufficient food, clothing, and medical care, and under constant fear of
			 torture or arbitrary execution.
			(7)The Congress reaffirms the purposes of the North Korean Human Rights Act of 2004 contained in
			 section 4 of such Act (22 U.S.C. 7802).
			(8)North Korea has prioritized weapons programs and the procurement of luxury goods, in defiance of
			 United Nations Security Council resolutions, and in gross disregard of the
			 needs of its people.
			(9)Persons, including financial institutions, who engage in transactions with, or provide financial
			 services to, the Government of North Korea and its financial institutions
			 without establishing sufficient financial safeguards against North Korea’s
			 use of these transactions to promote proliferation, weapons trafficking,
			 human rights violations, illicit activity, and the purchase of luxury
			 goods, aid and abet North Korea’s misuse of the international financial
			 system, and also violate the intent of relevant United Nations Security
			 Council resolutions.
			(10)The Government of North Korea’s conduct poses an imminent threat to the security of the United
			 States and its allies, to the global economy, to the safety of members of
			 the United States armed forces, to the integrity of the global financial
			 system, to the integrity of global nonproliferation programs, and to the
			 people of North Korea.
			(11)The Congress seeks, through this legislation, to use nonmilitary means to address this crisis, to
			 provide diplomatic leverage to negotiate necessary changes in North
			 Korea’s conduct, and to ease the suffering of the people of North Korea.
			3.DefinitionsIn this Act:
			(1)Applicable Executive orderThe term applicable Executive order means—
				(A)Executive Order No. 13382 (2005), 13466 (2008), 13551 (2010), or 13570 (2011), to the extent that
			 such Executive order authorizes the imposition of sanctions on persons for
			 conduct, or prohibits transactions or activities, involving the Government
			 of North Korea; or
				(B)any Executive order adopted on or after the date of the enactment of this Act, to the extent that
			 such Executive order authorizes the imposition of sanctions on persons for
			 conduct, or prohibits transactions or activities, involving the Government
			 of North Korea.
				(2)Applicable United Nations Security Council resolutionThe term applicable United Nations Security Council resolution means—
				(A)United Nations Security Council Resolution 1695 (2006), 1718 (2006), 1874 (2009), 2087 (2013), or
			 2094 (2013); or
				(B)any United Nations Security Council resolution adopted on or after the date of the enactment of
			 this Act, to the extent that such resolution authorizes the imposition of
			 sanctions on persons for conduct, or prohibits transactions or activities,
			 involving the Government of North Korea.
				(3)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Financial
			 Services of the House of Representatives; and
				(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate.
				(4)Designated personThe term designated person means a person designated under subsection (a) or (b) of section 104 for purposes of applying one
			 or more of the sanctions described in title I or II of this Act with
			 respect to the person.
			(5)Government of North KoreaThe term Government of North Korea means—
				(A)the Government of the Democratic People’s Republic of Korea or any political subdivision, agency,
			 or instrumentality thereof; and
				(B)any person owned or controlled by, or acting for or on behalf of, the Government of the Democratic
			 People’s Republic of Korea.
				(6)International terrorismThe term international terrorism has the meaning given such term in section 140(d) of the Foreign Relations Authorization Act,
			 Fiscal Years 1988 and 1989 (22 U.S.C. 2656f(d)).
			(7)Luxury goodsThe term luxury goods has the meaning given such term in subpart 746.4 of title 15, Code of Federal Regulations, and
			 includes the items listed in Supplement No. 1 to such regulation, and any
			 similar items.
			(8)Monetary instrumentThe term monetary instrument has the meaning given such term under section 5312 of title 31, United States Code.
			(9)North Korean financial institutionThe term North Korean financial institution means—
				(A)a financial institution organized under the laws of North Korea or any jurisdiction within North
			 Korea (including a foreign branch of such institution);
				(B)any financial institution located in North Korea, except as may be excluded from such definition by
			 the President in accordance with section 207(d);
				(C)any financial institution, wherever located, owned or controlled by the Government of North Korea;
			 and
				(D)any financial institution, wherever located, owned or controlled by a financial institution
			 described in subparagraph (A), (B), or (C).
				(10)Other stores of valueThe term other stores of value means—
				(A)prepaid access devices, tangible or intangible prepaid access devices, or other instruments or
			 devices for the storage or transmission of value, as defined in part 1010
			 of title 31, Code of Federal Regulations; and
				(B)any covered goods, as defined in section 1027.100 of title 31, Code of Federal Regulations, and any
			 instrument or tangible or intangible access device used for the storage
			 and transmission of a representation of covered goods, or other device, as
			 defined in section 1027.100 of title 31, Code of Federal Regulations.
				(11)PersonThe term person means—
				(A)a natural person;
				(B)a corporation, business association, partnership, society, trust, financial institution, insurer,
			 underwriter, guarantor, and any other business organization, any other
			 nongovernmental entity, organization, or group, and any governmental
			 entity operating as a business enterprise; and
				(C)any successor to any entity described in subparagraph (B).
				IInvestigations, prohibited conduct, and penalties
			101.Statement of policyIn order to achieve the peaceful disarmament of North Korea, Congress finds that it is necessary—
				(1)to encourage all states to fully and promptly implement United Nations Security Council Resolution
			 2094 (2013);
				(2)to sanction the persons, including financial institutions, that facilitate proliferation, illicit
			 activities, arms trafficking, imports of luxury goods, serious human
			 rights abuses, cash smuggling, and censorship by the Government of North
			 Korea;
				(3)to authorize the President to sanction persons who fail to exercise due diligence to ensure that
			 such financial institutions and jurisdictions do not facilitate
			 proliferation, arms trafficking, kleptocracy, and imports of luxury goods
			 by the Government of North Korea;
				(4)to deny the Government of North Korea access to the funds it uses to obtain nuclear weapons,
			 ballistic missiles, and luxury goods instead of providing for the needs of
			 its people; and
				(5)to enforce sanctions in a manner that avoids any adverse humanitarian impact on the people of North
			 Korea.
				102.InvestigationsThe President shall initiate an investigation into the possible designation of a person under
			 section 104(a) upon receipt by the President of credible information
			 indicating that such person has engaged in conduct described in section
			 104(a).
			103.Briefing to CongressNot later than 180 days after the date of the enactment of this Act, and periodically thereafter,
			 the President shall provide to the appropriate congressional committees a
			 briefing on efforts to implement this Act, to include the following, to
			 the extent the information is available:
				(1)The principal foreign assets and sources of foreign income of the Government of North Korea.
				(2)A list of the persons designated under subsections (a) and (b) of section 104.
				(3)A list of the persons with respect to which sanctions were waived or removed under section 207.
				(4)A summary of any diplomatic efforts made in accordance with section 202(b) and of the progress
			 realized from such efforts, including efforts to encourage the European
			 Union and other states and jurisdictions to sanction and block the assets
			 of the Foreign Trade Bank of North Korea and Daedong Credit Bank.
				104.Prohibited conduct and mandatory and discretionary designation and sanctions authorities
				(a)Prohibited conduct and mandatory designation and sanctions authority
					(1)Conduct describedExcept as provided in section 207, the President shall designate under this subsection any person
			 the President determines to—
						(A)have knowingly engaged in significant activities or transactions with the Government of North Korea
			 that have materially contributed to the proliferation of weapons of mass
			 destruction or their means of delivery (including missiles capable of
			 delivering such weapons), including any efforts to manufacture, acquire,
			 possess, develop, transport, transfer, or use such items;
						(B)have knowingly imported, exported, or reexported to, into, or from North Korea any arms or related
			 materiel, whether directly or indirectly;
						(C)have knowingly provided significant training, advice, or other services or assistance, or engaged
			 in transactions, related to the manufacture, maintenance, or use of any
			 arms or related materiel to be imported, exported, or reexported to, into,
			 or from North Korea, or following their importation, exportation, or
			 reexportation to, into, or from North Korea, whether directly or
			 indirectly;
						(D)have knowingly, directly or indirectly, imported, exported, or reexported significant luxury goods
			 to or into North Korea;
						(E)have knowingly engaged in or been responsible for censorship by the Government of North Korea,
			 including prohibiting, limiting, or penalizing the exercise of freedom of
			 expression or assembly, limiting access to print or broadcast media, or
			 the facilitation or support of intentional frequency manipulation that
			 would jam or restrict an international signal;
						(F)have knowingly engaged in or been responsible for serious human rights abuses by the Government of
			 North Korea, including torture or cruel, inhuman, or degrading treatment
			 or punishment, prolonged detention without charges and trial, causing the
			 disappearance of persons by the abduction and clandestine detention of
			 those persons, and other denial of the right to life, liberty, or the
			 security of a person;
						(G)have knowingly, directly or indirectly, engaged in significant acts of money laundering, the
			 counterfeiting of goods or currency, bulk cash smuggling, narcotics
			 trafficking, or other illicit activity that involves or supports the
			 Government of North Korea or any senior official thereof, whether directly
			 or indirectly; or
						(H)have knowingly attempted to engage in any of the conduct described in subparagraphs (A) through (G)
			 of this paragraph.
						(2)Effect of designationWith respect to any person designated under this subsection, the President—
						(A)shall exercise the authorities of the International Emergency Economic Powers Act (50 U.S.C. 1705
			 et seq.) without regard to section 202 of such Act to block all property
			 and interests in property of any person designated under this subsection
			 that are in the United States, that hereafter come within the United
			 States, or that are or hereafter come within the possession or control of
			 any United States person, including any overseas branch; and
						(B)may apply any of the sanctions described in sections 204, 205(c), and 206.
						(3)PenaltiesThe penalties provided for in section 206 of the International Emergency Economic Powers Act (50
			 U.S.C. 1705) shall apply to a person who violates, attempts to violate,
			 conspires to violate, or causes a violation of any prohibition of this
			 subsection, or of an order or regulation prescribed under this Act, to the
			 same extent that such penalties apply to a person that commits an unlawful
			 act described in section 206(a) of that Act (50 U.S.C. 1705(a)).
					(b)Discretionary designation and sanctions authority
					(1)Conduct describedExcept as provided in section 207, the President may designate under this subsection any person the
			 President determines to—
						(A)have knowingly engaged in, contributed to, assisted, sponsored, or provided financial, material or
			 technological support for, or goods and services in support of, any
			 violation of, or evasion of, an applicable United Nations Security Council
			 resolution;
						(B)have knowingly facilitated the transfer of any funds, financial assets, or economic resources of,
			 or property or interests in property of a person designated under an
			 applicable Executive order, or by the United Nations Security Council
			 pursuant to an applicable United Nations Security Council resolution;
						(C)have knowingly facilitated the transfer of any funds, financial assets, or economic resources, or
			 any property or interests in property derived from, involved in, or that
			 has materially contributed to conduct prohibited by subsection (a) or an
			 applicable United Nations Security Council resolution;
						(D)have knowingly facilitated any transaction that contributes materially to a violation of an
			 applicable United Nations Security Council resolution;
						(E)have knowingly facilitated any transactions in cash or monetary instruments or other stores of
			 value, including through cash couriers transiting to or from North Korea,
			 used to facilitate any conduct prohibited by an applicable United Nations
			 Security Council resolution;
						(F)have knowingly contributed to the bribery of an official of the Government of North Korea, the
			 misappropriation, theft, or embezzlement of public funds by, or for the
			 benefit of, an official of the Government of North Korea, or the use of
			 any proceeds of any such conduct; or
						(G)have knowingly and materially assisted, sponsored, or provided financial, material, or
			 technological support for, or goods or services to or in support of, the
			 conduct described in subparagraphs (A) through (F) of this paragraph or
			 the conduct described in subparagraphs (A) through (G) of subsection
			 (a)(1).
						(2)Effect of designationWith respect to any person designated under this subsection, the President—
						(A)may apply the sanctions described in section 204;
						(B)may apply any of the special measures described in section 5318A of title 31, United States Code;
						(C)may prohibit any transactions in foreign exchange that are subject to the jurisdiction of the
			 United States and in which such person has any interest;
						(D)may prohibit any transfers of credit or payments between financial institutions or by, through, or
			 to any financial institution, to the extent that such transfers or
			 payments are subject to the jurisdiction of the United States and involve
			 any interest of the person; and
						(E)may exercise the authorities of the International Emergency Economic Powers Act (50 U.S.C. 1705 et
			 seq.) without regard to section 202 of such Act to block any property and
			 interests in property of the person that are in the United States, that
			 hereafter come within the United States, or that are or hereafter come
			 within the possession or control of any United States person, including
			 any overseas branch.
						(c)Blocking of all property and interests in property of the Government of North KoreaThe President shall exercise the authorities of the International Emergency Economic Powers Act (50
			 U.S.C. 1705 et seq.) without regard to section 202 of such Act to block
			 all property and interests in property of the Government of North Korea
			 that are in the United States, that hereafter come within the United
			 States, or that are or hereafter come within the possession or control of
			 any United States person, including any overseas branch.
				(d)ApplicationThe designation of a person and the blocking of property and interests in property under subsection
			 (a), (b), or (c) shall also apply with respect to a person who is
			 determined to be owned or controlled by, or to have acted or purported to
			 act for or on behalf of, directly or indirectly, any person whose property
			 and interests in property are blocked pursuant to this section.
				(e)Transaction licensingThe President shall deny or revoke any license for any transaction that, in the determination of
			 the President, lacks sufficient financial controls to ensure that such
			 transaction will not facilitate any of the conduct described in subsection
			 (a) or subsection (b).
				105.Forfeiture of property
				(a)Amendment to property subject to forfeitureSection 981(a)(1) of title 18, United States Code, is amended by adding at the end the following
			 new subparagraph:
					
						(I)Any property, real or personal, that is involved in a violation or attempted violation, or which
			 constitutes or is derived from proceeds traceable to a violation, of
			 section 104(a) of the North Korea Sanctions Enforcement Act of 2014..
				(b)Amendment to definition of civil forfeiture statuteSection 983(i)(2)(D) of title 18, United States Code, is amended—
					(1)by striking or the International Emergency Economic Powers Act and inserting , the International Emergency Economic Powers Act; and
					(2)by adding at the end before the semicolon the following: , or the North Korea Sanctions Enforcement Act of 2014.
					(c)Amendment to definition of specified unlawful activitySection 1956(c)(7)(D) of title 18, United States Code, is amended—
					(1)by striking or section 92 of the Atomic Energy Act of 1954 and inserting section 92 of the Atomic Energy Act of 1954; and
					(2)by adding at the end the following: , or section 104(a) of the North Korea Sanctions Enforcement Act of 2014.
					IISanctions Against North Korean Proliferation, Human Rights Abuses, and Illicit Activities
			201.Determinations with respect to North Korea as a jurisdiction of primary money laundering concern
				(a)FindingsCongress makes the following findings:
					(1)The Undersecretary of the Treasury for Terrorism and Financial Intelligence, who is responsible for
			 safeguarding the financial system against illicit use, money laundering,
			 terrorist financing, and the proliferation of weapons of mass destruction,
			 has repeatedly expressed concern about North Korea’s misuse of the
			 international financial system as follows:
						(A)In 2006, the Undersecretary stated that, given North Korea’s counterfeiting of U.S. currency, narcotics trafficking and use of accounts worldwide to conduct
			 proliferation-related transactions, the line between illicit and licit
			 North Korean money is nearly invisible and urged financial institutions worldwide to think carefully about the risks of doing any North Korea-related business..
						(B)In 2011, the Undersecretary stated that North Korea remains intent on engaging in proliferation, selling arms as well as bringing in
			 material, and was aggressively pursuing the effort to establish front companies..
						(C)In 2013, the Undersecretary stated, in reference to North Korea’s distribution of high-quality
			 counterfeit United States currency, that North Korea is continuing to try to pass a supernote into the international financial system, and that the Department of the Treasury would soon introduce new currency with improved security
			 features to protect against counterfeiting by the Government of North
			 Korea.
						(2)The Financial Action Task Force, an intergovernmental body whose purpose is to develop and promote
			 national and international policies to combat money laundering and
			 terrorist financing, has repeatedly—
						(A)expressed concern at deficiencies in North Korea’s regimes to combat money laundering and terrorist
			 financing;
						(B)urged North Korea to adopt a plan of action to address significant deficiencies in these regimes
			 and the serious threat they pose to the integrity of the international
			 financial system;
						(C)urged all jurisdictions to apply countermeasures to protect the international financial system from
			 ongoing and substantial money laundering and terrorist financing risks
			 emanating from North Korea;
						(D)urged all jurisdictions to advise their financial institutions to give special attention to
			 business relationships and transactions with North Korea, including North
			 Korean companies and financial institutions; and
						(E)called on all jurisdictions to protect against correspondent relationships being used to bypass or
			 evade countermeasures and risk mitigation practices, and take into account
			 money laundering and terrorist financing risks when considering requests
			 by North Korean financial institutions to open branches and subsidiaries
			 in their jurisdiction.
						(3)On March 7, 2013, the United Nations Security Council unanimously adopted Resolution 2094, which—
						(A)welcomed the Financial Action Task Force’s recommendation on financial sanctions related to
			 proliferation, and its guidance on the implementation of sanctions;
						(B)decided that Member States should apply enhanced monitoring and other legal measures to prevent the
			 provision of financial services or the transfer of property that could
			 contribute to activities prohibited by applicable United Nations Security
			 Council resolutions; and
						(C)called on Member States to prohibit North Korean banks from establishing or maintaining
			 correspondent relationships with banks in their jurisdictions, to prevent
			 the provision of financial services, if they have information that
			 provides reasonable grounds to believe that these activities could
			 contribute to activities prohibited by an applicable United Nations
			 Security Council resolution, or to the evasion of such prohibitions.
						(b)Sense of congress regarding the designation of north korea as a jurisdiction of primary money
			 laundering concernCongress—
					(1)acknowledges the efforts of the United Nations Security Council to impose limitations on, and
			 require enhanced monitoring of, transactions involving North Korean
			 financial institutions that could contribute to sanctioned activities;
					(2)urges the President, in the strongest terms, to consider immediately designating North Korea as a
			 jurisdiction of primary money laundering concern, and to adopt stringent
			 special measures to safeguard the financial system against the risks posed
			 by North Korea’s willful evasion of sanctions and its illicit activities;
			 and
					(3)urges the President to seek the prompt implementation by other states of enhanced monitoring and
			 due diligence to prevent North Korea’s misuse of the international
			 financial system, including by sharing information about activities,
			 transactions, and property that could contribute to activities sanctioned
			 by applicable United Nations Security Council resolutions, or to the
			 evasion of sanctions.
					(c)Determinations regarding north korea
					(1)In generalThe Secretary of the Treasury shall, not later than 180 days after the date of the enactment of
			 this Act, determine, in consultation with the Secretary of State and
			 Attorney General, and in accordance with section 5318A of title 31, United
			 States Code, whether reasonable grounds exist for concluding that North
			 Korea is a jurisdiction of primary money laundering concern.
					(2)Enhanced due diligence and reporting requirementsExcept as provided in section 207, if the Secretary of the Treasury determines under this
			 subsection that reasonable grounds exist for finding that North Korea is a
			 jurisdiction of primary money laundering concern, the Secretary of the
			 Treasury, in consultation with the Federal functional regulators, shall
			 impose one or more of the special measures described in paragraphs (1)
			 through (5) of section 5318A(b) of title 31, United States Code, with
			 respect to the jurisdiction of North Korea.
					(3)Report required
						(A)In generalIf the Secretary of the Treasury determines that North Korea is a jurisdiction of primary money
			 laundering concern, the Secretary of the Treasury shall, not later than 90
			 days after the date on which the Secretary makes such determination,
			 submit to the appropriate congressional committees a report on the
			 determination made under paragraph (1) together with the reasons for that
			 determination.
						(B)FormA report or copy of any report submitted under this paragraph shall be submitted in unclassified
			 form but may contain a classified annex.
						202.Ensuring the consistent enforcement of United Nations Security Council resolutions and financial
			 restrictions on North Korea
				(a)FindingsCongress finds that—
					(1)all states and jurisdictions are obligated to implement and enforce applicable United Nations
			 Security Council resolutions fully and promptly, including by—
						(A)blocking the property of, and ensuring that any property is prevented from being made available to,
			 persons designated by the Security Council under applicable United Nations
			 Security Council resolutions;
						(B)blocking any property associated with an activity prohibited by applicable United Nations Security
			 Council resolutions; and
						(C)preventing any transfer of property and any provision of financial services that could contribute
			 to an activity prohibited by applicable United Nations Security Council
			 resolutions, or to the evasion of sanctions under such resolutions;
						(2)all states and jurisdictions share a common interest in protecting the international financial
			 system from the risks of money laundering and illicit transactions
			 emanating from North Korea;
					(3)the United States Dollar and the Euro are the world’s principal reserve currencies, and the United
			 States and the European Union are primarily responsible for the protection
			 of the international financial system from these risks;
					(4)the cooperation of the People’s Republic of China, as North Korea’s principal trading partner, is
			 essential to the enforcement of applicable United Nations Security Council
			 resolutions and to the protection of the international financial system;
					(5)the report of the Panel of Experts established pursuant to United Nations Security Council
			 Resolution 1874, dated June 11, 2013, expressed concern about the ability
			 of banks in states with less effective regulators and those unable to
			 afford effective compliance to detect and prevent illicit transfers
			 involving North Korea;
					(6)North Korea has historically exploited inconsistencies between jurisdictions in the interpretation
			 and enforcement of financial regulations and applicable United Nations
			 Security Council resolutions to circumvent sanctions and launder the
			 proceeds of illicit activities;
					(7)Amroggang Development Bank, Bank of East Land, and Tanchon Commercial Bank have been designated by
			 the Secretary of the Treasury, the United Nations Security Council, and
			 the European Union;
					(8)Korea Daesong Bank and Korea Kwangson Banking Corporation have been designated by the Secretary of
			 the Treasury and the European Union;
					(9)the Foreign Trade Bank of North Korea has been designated by the Secretary of the Treasury for
			 facilitating transactions on behalf of persons linked to its proliferation
			 network, and for serving as a key financial node; and
					(10)Daedong Credit Bank has been designated by the Secretary of the Treasury for activities prohibited
			 by applicable United Nations Security Council resolutions, including the
			 use of deceptive financial practices to facilitate transactions on behalf
			 of persons linked to North Korea’s proliferation network.
					(b)Sense of congressIt is the sense of Congress that the President should intensify diplomatic efforts, both in
			 appropriate international fora such as the United Nations and bilaterally,
			 to develop and implement a coordinated, consistent, multilateral strategy
			 for protecting the global financial system against risks emanating from
			 North Korea, including—
					(1)the cessation of any financial services whose continuation is inconsistent with applicable United
			 Nations Security Council resolutions;
					(2)the cessation of any financial services to persons, including financial institutions, that present
			 unacceptable risks of facilitating money laundering and illicit activity
			 by the Government of North Korea;
					(3)the blocking by all states and jurisdictions, in accordance with the legal process of the state or
			 jurisdiction in which the property is held, of any property required to be
			 blocked under applicable United Nations Security Council resolutions; and
					(4)the blocking of any property derived from illicit activity, or from the misappropriation, theft, or
			 embezzlement of public funds by, or for the benefit of, officials of the
			 Government of North Korea.
					203.Proliferation prevention sanctions
				(a)Export of certain goods or technology
					(1)In generalSubject to section 207(a)(2)(C) of this Act, a license shall be required for the export to North
			 Korea of any goods or technology subject to the Export Administration
			 Regulations (part 730 of title 15, Code of Federal Regulations) without
			 regard to whether the Secretary of State has designated North Korea as a
			 country the government of which has provided support for acts of
			 international terrorism, as determined by the Secretary of State under
			 section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2045), as continued in effect under the International Emergency Economic
			 Powers Act.
					(2)Presumption of denialA license for the export to North Korea of any goods or technology as described in paragraph (1)
			 shall be subject to a presumption of denial.
					(b)Transactions with countries supporting acts of international terrorismThe prohibitions and restrictions described in section 40 of the Arms Export Control Act (22 U.S.C.
			 2780), and other provisions in that Act, shall also apply to exporting or
			 otherwise providing (by sale, lease or loan, grant, or other means),
			 directly or indirectly, any munitions item to the Government of North
			 Korea without regard to whether or not North Korea is a country with
			 respect to which subsection (d) of such section (relating to designation
			 of state sponsors of terrorism) applies.
				(c)Transactions in lethal military equipment
					(1)In generalThe President shall withhold assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.) to any country that provides lethal military equipment to, or
			 receives lethal military equipment from, the Government of North Korea.
					(2)ApplicabilityThe prohibition under this subsection with respect to a country shall terminate on the date that is
			 1 year after the date on which such country ceases to provide lethal
			 military equipment to the Government of North Korea.
					(3)WaiverThe President may waive the prohibition under this subsection with respect to a country if the
			 President determines that it is in the national interest of the United
			 States to do so.
					204.Procurement sanctions
				(a)In generalExcept as provided in this section, the United States Government may not procure, or enter into any
			 contract for the procurement of, any goods or services from any designated
			 person.
				(b)FARThe Federal Acquisition Regulation issued pursuant to section 1303 of title 41, United States Code,
			 shall be revised to require a certification from each person that is a
			 prospective contractor that such person does not engage in any of the
			 conduct described in section 104(a). Such revision shall apply with
			 respect to contracts in an amount greater than the simplified acquisition
			 threshold (as defined in section 134 of title 41, United States Code) for
			 which solicitations are issued on or after the date that is 90 days after
			 the date of the enactment of this Act.
				(c)Termination of contracts and initiation of suspension and debarment proceeding
					(1)Termination of contractsExcept as provided in paragraph (2), the head of an executive agency shall terminate a contract
			 with a person who has provided a false certification under subsection (b).
					(2)WaiverThe head of an executive agency may waive the requirement under paragraph (1) with respect to a
			 person based upon a written finding of urgent and compelling circumstances
			 significantly affecting the interests of the United States. If the head of
			 an executive agency waives the requirement under paragraph (1) for a
			 person, the head of the agency shall submit to the appropriate
			 congressional committees, within 30 days after the waiver is made, a
			 report containing the rationale for the waiver and relevant information
			 supporting the waiver decision.
					(3)Initiation of suspension and debarment proceedingThe head of an executive agency shall initiate a suspension and debarment proceeding against a
			 person who has provided a false certification under subsection (b). Upon
			 determination of suspension, debarment, or proposed debarment, the agency
			 shall ensure that such person is entered into the Government-wide database
			 containing the list of all excluded parties ineligible for Federal
			 programs pursuant to Executive Order No. 12549 (31 U.S.C. 6101 note;
			 relating to debarment and suspension) and Executive Order No. 12689 (31
			 U.S.C. 6101 note; relating to debarment and suspension).
					(d)Clarification regarding certain productsThe remedies specified in subsections (a) through (c) shall not apply with respect to the
			 procurement of eligible products, as defined in section 308(4) of the
			 Trade Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country
			 or instrumentality designated under section 301(b) of such Act (19 U.S.C.
			 2511(b)).
				(e)Rule of constructionNothing in this subsection may be construed to limit the use of other remedies available to the
			 head of an executive agency or any other official of the Federal
			 Government on the basis of a determination of a false certification under
			 subsection (b).
				(f)Executive agency definedIn this section, the term executive agency has the meaning given such term in section 133 of title 41, United States Code.
				205.Enhanced inspections authorities
				(a)Report requiredNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President, acting through the Secretary of Homeland Security, shall
			 submit to the appropriate congressional committees, the Committee on
			 Homeland Security of the House of Representatives, and the Committee on
			 Homeland Security and Governmental Affairs of the Senate, a report
			 identifying foreign sea ports and airports whose inspections of ships,
			 aircraft, and conveyances originating in North Korea, carrying North
			 Korean property, or operated by the Government of North Korea are
			 deficient to effectively prevent the facilitation of any of the activities
			 described in section 104(a).
				(b)Enhanced security targeting requirementsNot later than 180 days after the identification of any sea port or airport pursuant to subsection
			 (a), the Secretary of Homeland Security shall, utilizing the Automated
			 Targeting System operated by the National Targeting Center in U.S. Customs
			 and Border Protection, require enhanced screening procedures to determine
			 if physical inspections are warranted of any cargo bound for or landed in
			 the United States that has been transported through such sea port or
			 airport if there are reasonable grounds to believe that such cargo
			 contains goods prohibited under this Act.
				(c)Seizure and forfeitureA vessel, aircraft, or conveyance used to facilitate any of the activities described in section
			 104(a) that comes within the jurisdiction of the United States may be
			 seized and forfeited under chapter 46 of title 18, United States Code, or
			 under the Tariff Act of 1930.
				206.Travel sanctions
				(a)Aliens ineligible for visas, admission, or parole
					(1)Visas, admission, or paroleAn alien (or an alien who is a corporate officer of a person (as defined in subparagraph (B) or (C)
			 of section 3(11)) who the Secretary of State or the Secretary of Homeland
			 Security (or a designee of one of such Secretaries) knows, or has
			 reasonable grounds to believe, is described in subsection (a)(1) or (b)(1)
			 of section 104 is—
						(A)inadmissible to the United States;
						(B)ineligible to receive a visa or other documentation to enter the United States; and
						(C)otherwise ineligible to be admitted or paroled into the United States or to receive any other
			 benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(2)Current visas revoked
						(A)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a
			 designee of one of such Secretaries) shall revoke any visa or other entry
			 documentation issued to an alien who is described in subsection (a)(1) or
			 (b)(1) of section 104 regardless of when issued.
						(B)Effect of revocationA revocation under subparagraph (A)—
							(i)shall take effect immediately; and
							(ii)shall automatically cancel any other valid visa or entry documentation that is in the alien’s
			 possession.
							(b)Exception To comply with united nations headquarters agreementSanctions under subsection (a)(1)(B) shall not apply to an alien if admitting the alien into the
			 United States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.
				207.Exemptions, waivers, and removals of designation
				(a)Exemptions
					(1)Mandatory exemptionsThe following activities shall be exempt from sanctions under section 104:
						(A)Activities subject to the reporting requirements of title V of the National Security Act of 1947
			 (50 U.S.C. 413 et seq.), or to any authorized intelligence activities of
			 the United States.
						(B)Any transaction necessary to comply with United States obligations under the Agreement between the
			 United Nations and the United States of America regarding the Headquarters
			 of the United Nations, signed June 26, 1947, and entered into force on
			 November 21, 1947, or under the Vienna Convention on Consular Relations,
			 signed April 24, 1963, and entered into force on March 19, 1967, or under
			 other international agreements.
						(2)Discretionary exemptionsThe following activities may be exempt from sanctions under section 104 as determined by the
			 President:
						(A)Any financial transaction the exclusive purpose for which is to provide humanitarian assistance to
			 the people of North Korea.
						(B)Any financial transaction the exclusive purpose for which is to import food products into North
			 Korea, if such food items are not defined as luxury goods.
						(C)Any transaction the exclusive purpose for which is to import agricultural products, medicine, or
			 medical devices into North Korea, provided that such supplies or equipment
			 are classified as designated EAR 99 under the Export Administration Regulations (part 730 of title 15, Code of Federal Regulations)
			 and not controlled under—
							(i)the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as continued in effect under
			 the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
							(ii)the Arms Export Control Act (22 U.S.C. 2751 et seq.);
							(iii)part B of title VIII of the Nuclear Proliferation Prevention Act of 1994 (22 U.S.C. 6301 et seq.);
			 or
							(iv)the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (22 U.S.C. 5601 et
			 seq.).
							(b)WaiverThe President may waive, on a case-by-case basis, the imposition of sanctions for a period of not
			 more than one year, and may renew that waiver for additional periods of
			 not more than one year, any sanction or other measure under section 104,
			 204, 205, 206, or 303 if the President submits to the appropriate
			 congressional committees a written determination that the waiver meets one
			 or more of the following requirements:
					(1)The waiver is important to the economic or national security interests of the United States.
					(2)The waiver will further the enforcement of this Act or is for an important law enforcement purpose.
					(3)The waiver is for an important humanitarian purpose, including any of the purposes described in
			 section 4 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7802).
					(c)Removals of sanctionsThe President may prescribe rules and regulations for the removal of sanctions on a person that is
			 designated under subsection (a) or (b) of section 104 and the removal of
			 designations of a person with respect to such sanctions if the President
			 determines that the designated person has verifiably ceased its
			 participation in any of the conduct described in subsection (a) or (b) of
			 section 104, as the case may be, and has given assurances that it will
			 abide by the requirements of this Act.
				(d)Financial services for certain activitiesThe President may promulgate regulations, rules, and policies as may be necessary to facilitate the
			 provision of financial services by a foreign financial institution that is
			 not controlled by the Government of North Korea in support of the
			 activities subject to exemption under this section.
				208.Sense of Congress on enforcement of sanctions on North Korea
				(a)FindingsCongress finds the following:
					(1)On March 6, 2014, pursuant to United Nations Security Council Resolution 1874, a Panel of Experts
			 issued a report assessing the enforcement of existing sanctions on North
			 Korea. The Panel reported that North Korea continues to trade in arms and related materiel in violation of the resolutions and that there is no question that it is one of the country’s most profitable revenue sources.
					(2)The Panel of Experts found that North Korea presents a stiff challenge to Member States through multiple and tiered circumvention techniques and is experienced in actions it takes to evade sanctions.
					(b)Sense of CongressIt is the sense of Congress that the United States should work to increase the capacity of
			 responsible nations to implement United Nations Security Council
			 Resolutions 1695, 1718, 1874, 2087, and 2094, including to strengthen the
			 capacity of responsible nations to monitor and interdict shipments to and
			 from North Korea that contribute to prohibited activities under such
			 Resolutions.
				IIIPromotion of human rights 
			301.Information technologySection 104 of the North Korean Human Rights Act of 2004 (22 U.S.C. 7814) is amended by inserting
			 after subsection (c) the following new subsection:
				
					(d)Information technology studyNot later than 180 days after the date of the enactment of this subsection, the President shall
			 submit to the appropriate congressional committees a classified report
			 setting forth a detailed plan for making unrestricted, unmonitored, and
			 inexpensive electronic mass communications available to the people of
			 North Korea..
			302.Report on North Korean prison camps
				(a)In generalThe Secretary of State shall submit to the appropriate congressional committees a report
			 describing, with respect to each political prison camp in North Korea to
			 the extent information is available—
					(1)the camp’s estimated prisoner population;
					(2)the camp’s geographical coordinates;
					(3)the reasons for confinement of the prisoners;
					(4)the camp’s primary industries and products, and the end users of any goods produced in such camp;
					(5)the natural persons and agencies responsible for conditions in the camp;
					(6)the conditions under which prisoners are confined, with respect to the adequacy of food, shelter,
			 medical care, working conditions, and reports of ill-treatment of
			 prisoners; and
					(7)imagery, to include satellite imagery of each such camp, in a format that, if published, would not
			 compromise the sources and methods used by the intelligence agencies of
			 the United States to capture geospatial imagery.
					(b)FormThe report required under subsection (a) may be included in the first report required to be
			 submitted to Congress after the date of the enactment of this Act under
			 sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n(d) and 2304(b)) (relating to the annual human rights report).
				303.Report on persons who are responsible for serious human rights abuses or censorship in North Korea
				(a)In generalThe Secretary of State shall submit to the appropriate congressional committees a report that
			 contains an identification of each person the Secretary determines to be
			 responsible for serious human rights abuses or censorship in North Korea
			 and a description of such abuses or censorship engaged in by such person.
				(b)ConsiderationIn preparing the report required under subsection (a), the Secretary of State shall give due
			 consideration to the findings of the United Nations Commission of Inquiry
			 on Human Rights in North Korea, and shall make specific findings with
			 respect to the responsibility of Kim Jong Un, and of each natural person
			 who is a member of the National Defense Commission of North Korea, or the
			 Organization and Guidance Department of the Workers’ Party of Korea, for
			 serious human rights abuses and censorship.
				(c)Designation of PersonsThe President shall designate under section 104(a) any person listed in the report required under
			 subsection (a) as responsible for serious human rights abuses or
			 censorship in North Korea.
				(d)Submission and form
					(1)SubmissionThe report required under subsection (a) shall be submitted not later than 90 days after the date
			 of the enactment of this Act, and every 180 days thereafter for a period
			 not to exceed 3 years, shall be included in each report required under
			 sections 116(d) and 502B(b) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n(d) and 2304(b)) (relating to the annual human rights report).
					(2)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a
			 classified annex. The Secretary of State shall also publish the
			 unclassified part of the report on the Department of State’s website.
					IVGeneral authorities
			401.Suspension of sanctions and other measures
				(a)In generalAny sanction or other measure required by title I, II, or III of this Act (or any amendment made by
			 title I, II, or III of this Act) may be suspended for up to 365 days upon
			 certification by the President to the appropriate congressional committees
			 that the Government of North Korea has—
					(1)verifiably ceased its counterfeiting of United States currency, including the surrender or
			 destruction of specialized materials and equipment used for or
			 particularly suitable for counterfeiting;
					(2)taken significant steps toward financial transparency to comply with generally accepted protocols
			 to cease and prevent the laundering of monetary instruments;
					(3)taken significant steps toward verification of its compliance with United Nations Security Council
			 Resolutions 1695, 1718, 1874, 2087, and 2094;
					(4)taken significant steps toward accounting for and repatriating the citizens of other countries
			 abducted or unlawfully held captive by the Government of North Korea or
			 detained in violation of the 1953 Armistice Agreement;
					(5)accepted and begun to abide by internationally recognized standards for the distribution and
			 monitoring of humanitarian aid;
					(6)provided credible assurances that it will not support further acts of international terrorism;
					(7)taken significant and verified steps to improve living conditions in its political prison camps;
			 and
					(8)made significant progress in planning for unrestricted family reunification meetings, including for
			 those individuals among the two million strong Korean-American community
			 who maintain family ties with relatives in North Korea.
					(b)Renewal of suspensionThe suspension described in subsection (a) may be renewed for additional consecutive periods of 180
			 days upon certification by the President to the appropriate congressional
			 committees that the Government of North Korea has continued to comply with
			 the conditions described in subsection (a) during the previous year.
				402.Termination of sanctions and other measuresAny sanction or other measure required by title I, II, or III of this Act (or any amendment made by
			 title I, II, or III of this Act) shall terminate on the date on which the
			 President determines and certifies to the appropriate congressional
			 committees that the Government of North Korea has met the requirements of
			 section 401, and has also—
				(1)completely, verifiably, and irreversibly dismantled all of its nuclear, chemical, biological, and
			 radiological weapons programs, including all programs for the development
			 of systems designed in whole or in part for the delivery of such weapons;
				(2)released all political prisoners, including the citizens of North Korea detained in North Korea’s
			 political prison camps;
				(3)ceased its censorship of peaceful political activity;
				(4)taken significant steps toward the establishment of an open, transparent, and representative
			 society;
				(5)fully accounted for and repatriated all citizens of all nations abducted or unlawfully held captive
			 by the Government of North Korea or detained in violation of the 1953
			 Armistice Agreement; and
				(6)agreed with the Financial Action Task Force on a plan of action to address deficiencies in its
			 anti-money laundering regime and begun to implement this plan of action.
				403.Regulations
				(a)In generalThe President is authorized to promulgate such rules and regulations as may be necessary to carry
			 out the provisions of this Act (which may include regulatory exceptions),
			 including under section 205 of the International Emergency Economic Powers
			 Act (50 U.S.C. 1704).
				(b)Rule of constructionNothing in this Act or any amendment made by this Act shall be construed to limit the authority of
			 the President pursuant to an applicable Executive order or otherwise
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.).
				404.Effective dateExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
			405.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (Public Law 111–73; 22 U.S.C.
			 8412(a)) is amended by striking $1,500,000,000 and inserting $1,490,000,000.
			
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
